 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     SYLVIA IRVIN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Sylvia_Irvin@fd.org

 7   Attorney for Karyn Koepke

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-CR-312-GMN-NJK

12                 Plaintiff,                              STIPULATION TO CONTINUE
                                                            INITIAL APPEARANCE ON A
13          v.
                                                         PETITION ALLEGING VIOLATIONS
14   KARYN KOEPKE,                                           OF SUPERVISED RELEASE
                                                                   (First Request)
15                  Defendant.

16
17          It is stipulated and agreed to, by and between United States Attorney Nicholas A.
18   Trutanich and Assistant United States Attorney Kimberly Anne Sokolich, counsel for the
19   United States of America, and Federal Public Defender Rene L. Valladares and Assistant
20   Federal Public Defender Sylvia Irvin, counsel for Karyn Koepke, that the initial appearance
21   currently scheduled for Wednesday, April 1, 2020 at 11:30a.m., be vacated and continued to a
22   date and time convenient to the Court, but no sooner than fourteen (14) days.
23          This Stipulation is entered into for the following reasons:
24          1.     On March 16, 2020, a petition was filed alleging that defendant Karyn Koepke
25   violated her supervised release conditions. ECF No. 103. This Court issued a summons ordering
26   her to appear in court on April 1, 2020. ECF No. 104.
 1          2.      In light of the current COVID-19 pandemic, the State of Nevada’s resulting
 2   emergency declarations, widespread calls to take more aggressive social distancing measures,
 3   and this Court’s stated goal to “striv[e] to eliminate in-person court appearances,” 1 the parties
 4   request a continuance of Ms. Koepke’s April 1, 2020 initial appearance.
 5          3.      The defendant is not in custody and agrees with the need for the continuance.
 6          4.      The parties agree to the continuance.
 7          5.      Probation Officer Annis Seopaul Sones agrees to the continuance.
 8          This is the first request for a continuance of the initial appearance.
 9          DATED this 30th day of March, 2020.
10
11    RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
      Federal Public Defender                          United States Attorney
12
13       /s/ Sylvia Irvin                                 /s/ Kimberly Anne Sokolich
      By_____________________________                  By_____________________________
14    SYLVIA IRVIN                                     KIMBERLY ANNE SOKOLICH
      Assistant Federal Public Defender                Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25          1
              See District of Nevada Temporary General Order 2020-04, available at
     https://www.nvd.uscourts.gov/wpcontent/uploads/2020/03/Temporary-General-Order-2020-
26   04-re-Covid19.pdf.
                                                  2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:14-CR-312-GMN-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     KARYN KOEPKE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the initial appearance currently scheduled for

11                                                                        April 15, 2020, at at
     Wednesday, April 1, 2020, at 11:30 a.m., be vacated and continued to ________________

12   2:30 p.m.
     the hour offor a video
                 ___:___    appearance
                         __.m.,            with
                                or to a time andthe consent
                                                 date       of the
                                                      convenient    defendant.
                                                                 to the court.

13          DATED :this
                     March   31,of
                        ___ day  2020.
                                   March, 2020.

14
15
                                                UNITED
                                                UNITEDSTATES
                                                       STATES MAGISTRATE  JUDGE
                                                              DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
